 

 

 

 

 

SUPERIOR COURT FOR THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF KING

IN THE

a :
pe Pn el

CBee: or

 

Petitioner, |

S,
é i .
fas $A Soe Line’ Z Lhe wpese
Mie OTRAS) CLORST™ Gun4i20
a ,
Bid fy

AUMTES 16, Be espondent. |

Zz
oy
LA

 

 

j
j
|
:
5
;

20-2-15087-8 5K

 

 

 

fee he et fos Avatiic VE LPT ey “4 Lee
fm ad uf rains i
wee fF threnvtA. 7b G80 |
7 ‘
i
ey af Z .
Teen af Aig, { Mesr
i * ee i ? — Mn ae ‘
[— é B We yt “ert is attached
' Mord, fo fete Pe
 txhube Gir Sk,
By Te - Ti vie feet Fe i, " 7 et a % 5 , Meh
" feat. TLS i CEs Chbxe feo fo - 2-0 WT 2-8, Che We ZO: -~- OP RS? -o ;
i gS ; ; re (Bae oF Ree ee ’ e i
Choe CASE CASE De Zo-Z- oyas7-$ / bedi @
i ey hap: Poetry Pee ee PD RPE ~ij Z
CARD: & bith Cree dle Pork OU 954-2 ; i~¢3
i fe / Eon ~, ween i
: Ao ay A Coy fh db ne Ceke tla. ee Z2- GLISS - 27 . —
} f : Peep ep whe- be Fe eg AG
a a dence (bea UD Case We 20 -2- 69952
i LALA UF fpr ae Dep Pee Oh BR PRP Ae - ¢ “
} i
; i
|
I
footer ree ee sae nine ne nneee tenet ei dy cies tee ee 7 _

 
STATEMENT OF FACTS

CAROLYN® SIOUX GREEN

On February 21, 1994 I blacked out for a moment and slipped on the stainless steel
log office ladder, the steepest ladder onboard the USCG Cutter Mellon: My boot
started at the top step of the ladder, then my hind end bounced and landed five
consecutive times on steel ladder rungs on my right buttocks, direct hits to the same
spot. Thankfully I was able to stop prior to my crotch being rammed into the mid-side
rail and I ended up lying on the deck below. A couple of crewmembers checked on me
after they heard the loud noise. Then I picked myself up and went to go lay down in
my rack. I was seriously injured, internally bleeding from the bruise, and I went

downhill from that point forward.

Let me note here by stating the fact that “treatment” was physical therapy for the
buttocks/hip injury, the injections were lower neck and upper back treatments for the
neck pain, and tests were performed as well as many drugs were given. Other than
that, there was no treatment for the injury. I do not in any way consider the treatment
was exhausted, since treatment barely started. In fact, physical therapy was the only
“treatment” for the hip/buttocks injury to speak of, and a shot in the right glute. Try
having someone massage torn and injured areas of your glute with nerve pain to only
then increase the pain and discomfort, possibly creating more harm. But that was the

“treatment plan”.

Page i of 9

 
My medical board was a joke. One sided too. The United States Coast Guard
honorably and medically retired me Christmas week of 1995 with a combined
percentage rate of 28% and rounded to 80% total. The rating listed everything as
"possible" except for cervical pain and right hip pyriformis syndrome: Intervertebral
disc syndrome: Moderate; reoccurring attacks at 20%, PTSD; Occupational and social
impairment due to mild or transient symptoms at 10%, and Muscle Injuries; Group
XVIII; pelvic girdle "slight" at ZERO percent. Yep, a big fat zero! | went into the

Military a very fit woman and came out to where I could barely walk.

I was becoming internally mangled while gradually splitting apart at the seams
at my right sacroiliitis joint, along with an injured neck that greatly affects my right

shoulder, even today.

I was even reprimanded with two bad Page-7’s, from medical. The first reprimand
was after walking around 464 days (1 year 3 months and 10 days), due to the assigned
primary care provider. I believed and knew them to be unqualified to manage my
injury care. The second reprimand was for asking for medical help without an
appointment. This reprimand was after walking around for 652 days (1 year 9 months
and 14 days) after being catastrophically injured, without any meaningful care.

Can someone, explain to me how an active duty member can be physically injured,
have medical reports—documentation—witnesses, have their duty station solely
changed due to the physical injury, yet honorably medically discharged with no
treatment or realistic care, then just calling it post-traumatic stress?

A death sentence is what I was given, prior to being kicked to the curb (honorable
discharged severely injured) at Pier 86 with a bottle containing (200) Naproxen
500mg tablets Rx#45744 for the refill I'd requested, a few days prior to Christmas.

Four days. Four days before Christmas, with no treatment help or plan.

Page 20f 9

 
CONCLUSION:

I have learned what digging myself out of an early grave looks like, that has taken
beyond 22 years that includes a life of incalculable carnage. It isn’t pretty.

The following new court cases and the included exhibits sum up what happens when
people don’t do their job, the higher-ranking members who abuse their power and
authority. I was honorably discharged while still severely injured.

All the things necessary to function in life, was stolen. My health, my family, my
special and dear friends, a marriage, pets, etcetera, etcetera, etcetera. I was not able
to get back to most people since before I joined the Military in 1991; my other special
friends who I had work relationships with, too.

I lost many important cherished and valued relationships, some have died, some
ruined due to no procedural care and from being saturated in VA’s drug cocktails.
Then with 2001 being a push over and beyond the edge. My health, and all those
necessary and important things in LIFE, those things that make the world go around;
relationships, laughter, adventure, fun, travel... were all taken, destroyed, including
robbing of my reproductive rights as a woman of child bearing age.

An enormous amount of personal finances have been used up, to continue waiting
for VA Puget Sound to decide to treat me. That’s taken 22 years and 19 days to treat
my neck injury with just one injection at VA Puget Sound Health Care Systems.

I walked around with my right leg not completely attached for 8 years.
Eight-years. Think about that.

Page 3 of 9

 
USCG Law Violations

.Maiming: Article 124 of the Uniform Code of Military Justice (UCM).
. Robbing of my reproductive rights.

. 18 U.S Code 118C § 2340A — Torture.

. UCMJ Article 93: Cruelty and Maltreatment.

. Eighth amendment: Cruel and Unusual Punishment.

. UCMd Article 184-42: Reckless Endangerment.

_ UCM Article 134-35: Obstructing justice.

_UCMgd Article 133: Conduct unbecoming an officer and gentleman.
. UCMJ Article 107: False statements.

10. UCMJ Article 97: Unlawful detention.

11. UCMd Article 94: Mutiny and Sedition.

12. UCMd Article 81: Conspiracy.

13. UCMJ Article 92: Failure to obey order or regulation.

14. Ete.

 

OO UO OA whe

Respectfully,

 

Page aofd

 
In regards to my integrity, credibility, and character; my legal forms of identification
(Driver’s licenses, student ID, Military ID, etc.) go back to high school, and my
references go back to 3rd-grade.

CAROLYNe

CANDIDCAROLYN®

Carolyn Sioux Green

PO Box 2494

Scottdale, AZ 85252

candidCarolyn@gmail.com

Facebook: CarolynSiouxGreen

Instagram: @candidCarolyn

Parler/Twitter: @candidCarolyn

Pinterest: @candidCarolyn

LOCKED Behind (Haspital) Prison Doors 40—Days book link, signed with a jurat:

https://www.amazon.com/dp/BO89SGWJVF

Subsp ny and sworn to (or affirmed) before me this L day of Cxtdje? , dod,

Ne 7

CarolyA® Sioux Green CANDIDCAROLYN®

 

   
 
 

  

JEFFREY THORSCK
dotary Punic ~ ANZONS h
Maricopa County iL
Commission 7 953142 .
fay Comm, Expires Aug 25, 2022

 

Page 5 of 7

 
Sent registered mail, to date, no response.

May 30, 2020

The Honorable Mark T. Esper
Secretary of Defense

1600 Defense Pentagon
Washington, DC 20301-1000

Re: Carolyn Sioux Green #G5971, United States Coast Guard.

Dear Secretary Esper,

Thank you for your time, and patience as I do my best to express myself as I
continue to heal from a brain injury. Honorably discharged four-days before
Christmas while literally physically injured—splitting at the seams at my right~
sided hind-end Si-Joint, with a damaged right shoulder and neck, too.

« An apology tomy mother, (aa Green, a Sioux Indian, who hasn’t spoken to
me since 2003, due to [“tt wos her mouth again’, of which was mainly from
negligent care, left walking around with my right leg not completely attached
for over eight years, while being saturated with excessive mis-managed
inappropriate polypharmacy (drugs), instead of the needed procedural care
for my catastrophic physical injury. The sole reason for a temporary land
duty station from the USCGC Mellon (WHEC 717), on September 20, 1994.
The USCG Support Center, then left me walking on my right leg not
completely attached, that did not receive care until after over eight-years
later.

« Additionally, I am requesting an apology to my old-family, Ea
for him believing I dishonored their [Mg treasured name (caused by
the neglected care for my physical injury, of which caused me to be
unlawfully and criminally tossed in an asylum like a piece of trash—not seen
as human, for a physical injury, as well as Providence etc. to then be drugged
to death July 2 at Western, for a physical injury, with the continued neglect
of my well documented physical injury throughout the VA Puget Sound, and
by them [VA] in 2001). In the process of caring for my neglected physical
injury while Active duty has cost me everything.

Page 6 of 9

 
e The dismantling of my family and life, maiming my body to include robbing
me of my reproductive rights, was due to not treating my physical injury.
Opened, then closed Carolyn’s Cookies started in 2001, to overcome my
health challenges from active duty ahd the 200) horrific atrocities. In 2014, 1
started CandidCarolyn® Photography in Washington State to then cloge it for
the same reasons. In 2019, I let go of my real estate license of 20 years, with
little use, to overcome health challenges. A Physical Injury 4 psychiatry.
Walked out of my entire life in 4002, to live, been on my own since. Injured at
82 years-old, now starting over again in 2020, at 58 years-old.

My Restoration of Rights in Washington State were fully restored, in 2019,
from the unlawful taking in 2001, then left with the task to. have the other
forty-nine states restored, as well as atarting my life over.

Thave viable Solutions, if you're interested, to prevent this from ever happening
to another American citizen, especially veterans and Active duty personnel. The
Initial Computer Gate (See Solutions folder) is the most effective change to help
prevent suicide-and death among veterans and Active duty, reduce violence, as
well as provide continuity of care. God bless the United States of America, the
greatest nation on earth. [love my home country, free.

Respectfully and sincerely,

 

 

Carolyn®
CandidCarolyn®
Carolyn Sioux Green

 

 

 

 

Page 7 of 9

 
P.S, My trademarks represent that I stand behind my word, instead of class (41)
filed under. See flosh-drive. A no-namer, with three registered ® trademarks
from the United States Patent and Trade Office (USPTO), self-taught then filed.

Attachments:

Carolyn®: USPTO Reg. No. 4,546,827, June 10, 2014.

Carolyn®: USPTO Reg No, 4,674,152, Jan. 20, 2015.

CandidCarolyn® aka Carolyn Sioux: USPTO Reg. No 5,411,359, Feb, 27, 2018.

ENCL:

2019-1979 Carolyn’s Identification + legal name change

University of Washington Official Transcript + Moon Valley High School fake
diploma 1980, GED 2004

Locked Behind Prison (Hespital) Doors 40-Days book

Glimpse of My Past with Some Alcohol, Drugs, and Sex book

USB flash-drive contents—evidence

o2

Washington State Attorney General Bob Ferguson
United States Department of Justice, Attorney General William P. Barr

Page 8 of 9

 
Relevant information to be taken serious with facts and evidence, to avoid where I
am today with the United States Coast Guard, and the United States Department
of Veterans Administration of filing a civil lawsuit. I learned years ago; a no

response is a response. Therefore, in 2020, I sent via Registered Mail up the State of
Washington’s chain of command, as well as the Federal governments chain of
command:

#RE051022084US 06/23 The Justice Dept

#RE051022107US 06/25 The White House

#RE051022075US 06/24 Department of Defense

#RA309359774US 04/15 DEAHQ WA

#RA309359831US 04/20 Honorable Secretary of VA Wilke
#RA3809359788US 04/09 DEA Seattle

#RA309359814US since 4/04 VA Puget Sound Health Care Systems

Right to refuse drugs; against RCW 71.05.370, etc.

#RA309359880US 4/09 HHSGov

#RA3809359845US 4/09 WA Department of Health

#RA309359862US 4/04 WA DSHS Cheryl Strange

#RA309359859US 4/04 WA DSHS Sean Murphy

#RA309859791US 4/06 TJ Commission

#RA8093859828US 4/27 TJ Commission DC

#RA309359805US 4/09 Inspector General

#RA309359876US 4/04 WA Medical Commission (opened then returned with no
response)

Page 9 of 9

 
CAROLYN® SIOUX GREEN
V.

UNITED STATES COAST GUARD
UNITED STATES DEPARTMENT OF VETERANS
ADMINISTRATION, and DOE’S 1 through 1,000

EXHIBIT LIST

21 FEBRUARY 1994
Physically Injured
USCG #G5971 honorably discharged, severely injured
A PHYSICAL INJURY #4 PSYCHIATRY.

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

1. 20 SEPT 1994: USCGC Mellon (WHEC 717):
“32 yo fell onboard ship injured back + right buttocks.” “No running, No lifting
15 Ibs, No repeated stair climbing, should not be stationed onboard a ship.”

2. 30 JAN 1995: Support Center Seattle Consult to Neuromuscular Clinic at
Madigan Army Medical Center (MAMC)
12 APR 95: MAMC Neuromuscular Clinic Dr. J. Newmark write up.
05 MAY 95: MAMC Neuromuscular Clinic Dr. J. Newmark tests.

Page 1 of 9

 
oo

9.

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

. 11 MAY 95: Emergency Room Stevens Hospital

“Buttocks pain. Chronic muscle spasms in R buttocks. Pain intense at present.
Requests pain meds. Pain radiates down R leg.” (Vicodin #20, Anaprox DS 15,
Soma 20)

18 MAY 95: Support Center Seattle — E.D. Bonneau, FNP write up for 28 APR
visit. “She [Carolyn] ‘does not feel cared for’ by me ‘all you do is throw drugs at
me.’ This despite the fact that she has been referred to ....”

11 JUL 95: MAMC Physical Medicine Major Harry Smolen M.D.

“Significant for tenderness over the greater trochanter and along the iliotibial
band and over the piriformis region on the right. The Neuro exam was normal,
slight pain on Patrick’s test and on the Ober test. 1. Probable (crossed out
possible) right piriformis syndrome. 2. Greater Trochanter Bursitis. 3. Right
Tliotibial Band Syndrome. 4. Cervical myofascial pain syndrome.

07 JUL 95: Northwest Pain Specialist, Dr. Louis Saeger

1). Right posttraumatic piriformis syndrome with persistent buttock and sciatic-
pattern pain. 2). Chronic neck and shoulder pain with multilevel cervical
degenerative processes and secondary myofascial pain syndrome.

Page 3 “I would note this connection that the stresses associated with her
workplace harassment when she was aboard ship probably did relate indirectly
to the occurrence of the injury in that she was extremely distracted and,
although she describes herself as quite athletic and not prone to accidents, the
fall from the ladder was in the context of a period of extreme stress and
distraction.” (Chetco River —Marks appeal-reply, then chalk harassment up to
training)

843.8 Piriformis syndrome.

723.1 Neck pain.

719.41 Shoulder pain.

729.1 Myofascial pain.

20 JUL 95: Emergency Room Stevens Hospital
Right Hip Pain. (Vicodin given) (Vicodin here is on Providence 5/31/2001)

01 AUG 95: USCG Dr. Castro’s Medical Board write up, with my date
corrections prior to typed Medical Board — Dr. Arturo H. Castro, M.D. CDR

01 AUG 95: USCG Medical Board Cover Sheet with Diagnosis, and Finding

10. 04 AUG 95: Carolyn Statement of Rebuttal Medical Board

Page 2 of 9

 
EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

11. 20 AUG 95: Physical Disability Evaluation System authored by Executive
Officer CDR Executive Officer J.A Breckenridge (CDR), By Direction

12. AUG 95: Some Progress Notes for August. Shows buttocks and hip injury.
Additionally, health care workers (unqualified) reducing the drug Valium 5mg to
an instant 2.5mg, which is very dangerous. And from 5mg to cold turkey.

13.31 AUG 95: Support Center Seattle CDR Arturo H. Castro M.D.
‘Multiple pain syndrome (chronic) [IMB pending decision] Discusses care with
Dr. Hughes. (I have no idea who that is). MAMC Pain Clinic consult.

14. 14 SEPT 95: Pacific Medical Center, Susan Allen, Physical Therapist note to
Dr. Harry Smolen, MAMC Physical Medicine.
Additional notes from Dr. Castro and other medical with Support Center Seattle.

15. 18 SEP 95: Northwest Pain Specialist USCG Reimbursement

16. 23 OCT 95: University of Washington School of Medicine, Dr. Michael Kliot.
Letter to Dr. Louis C. Saeger (Northwest Pain Specialist), with a cc to Dr. Mark
A. Tomski. Plus, billing for “Second Opinion Regarding Piriformis Syndrome —
see letter dated 06 DEC 95” from Northwest Pain Specialist and University of
Washington Physicians.

17. 23 OCT 95: Dr. Mark A. Tomski — Physical Medicine Physiatrist

18. 24 OCT 95: Central Physical Evaluation Board (CPEB)

19. 26 OCT 95: Letter from Yvonne Fee to LCDR Henry Reed, Supervisor DWL13
Regarding the local Medical Officer, Dr. Castro and Mr. Tate. @#5 from box of
2018—Checkmate)

20. 01 NOV 95: Dr. Mark A. Tomski — Physical Medicine Physiatrist
21. 08 NOV 95: Dr. Mark A. Tomski — Physical Medicine Physiatrist

22. 15 NOV 95: Letter to Kathryn Darner from CWO Gary Tate, By Direction. Bill
for services would not be processed until progress reports are received.

23. 22 NOV 95: Temporary Physical Disability Retirement Effective 21 DEC 95

24, 28 NOV 95: Dr. Mark A. Tomski — Physical Medicine Physiatrist
25. 04 DEC 95: Dr. Mark A. Tomski — Physical Medicine Physiatrist

Page 3 of 9

 
EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

26. 05 DEC 95: Dr. Mark A. Tomski treatment and care. 10/23, 11/01, 11/08, 11/28,
12/04. Non-Federal Health Care Bill Letter from [Carolyn].
Reimbursement for patient [Carolyn] payments. Still active duty.

27. 06 DEC 95 Administrative Remarks (Page 7) Reprimand (for medical appt)
Commanding Officer J. T. Peck (CAPT)

28. 06 DEC 95: Non-Federal Health Care Bill submitted by Carolyn requesting
reimbursement for outside the system medical treatment and care.

29. 13 DEC 95: Non-Federal Health Care Bill statement by Commanding Officer
J.T. Peck, addressing two comments in my 06 DEC letter. a). Dr. Smolen
contacted about “no one knowledgeable in treatment of piriformis syndrome.”
b) Denied second opinion by Dr. Castro. Still active duty.

30. 20 DEC 95: USCG CPEB Findings and Recommended Disposition

31. 08 JAN 1996: Dr. Mark A. Tomski — Physical Medicine Physiatrist
32.12 JAN 96: First appointment, VA Puget Sound Health Care Systems

33. 09 SEP 96: Rating Decision. Department of Veterans Affairs Salt Lake City
Regional Office. 100% post-traumatic stress, from a low-mild 10% in 1994/95.
Make sense? I didn’t think so.

34.18 JUL 96 — Orthopedic 15-minute appt. VA Puget Sound (not attached)

35. 15 JAN 1997: Dr. Mark A. Tomski — Physical Medicine Physiatrist

36. 17 JAN 97: Dr. Mark A. Tomski — Physical Medicine Physiatrist

37. 20 JAN 97: Dr. Mark A. Tomski — Physical Medicine Physiatrist

38. 22 JAN 97: Dr. Mark A. Tomski — Physical Medicine Physiatrist

39. 27 FEB 97: Dr. Mark A. Tomski — Physical Medicine Physiatrist

40. 02 APR 97: Dr. Mark A. Tomski — Physical Medicine Physiatrist

41. 20 MAY 97: Urgent Care VA Puget Sound Health Care System—no records at VA
42, 25 JUN 97: Urgent Care VA Puget Sound Health Care System—no records at VA
43, 28 JUN 97: Urgent Care VA Puget Sound Health Care System—no records at VA

44.05 AUG 97: VA Puget Sound Health Care System Progress Note
“Expresses multiple concerns about pain related to orthopedic problems.” Etc.

Page 4 of 9

 
EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

45. 08 AUG 97: General Medical Examination for Compensation and Pension
PROBLEM LIST:
1) Low back pain
2) Pain in the pelvic area
1997 AXIS I: Rule out delusional disorder
1997 AXIS II: Rule out personality disorder
1997 AXIS III: Multiple musculoskeletal complaints, etc,
~2001 Made it to Disheveled looking (finally—with an eye roll-Western asylum)

46. 24 DEC 97: “35 of reports onset of neck pain and LBP after a fall down a ladder
well aboard a Coast Guard vessel in February 94. She received various medical
and physical treatments since then, at times seeking private practioners and
paying for treatment out of pocket.”

47, 24 Oct 1998: VA Puget Sound Health Care System Urgent Care —no records at
VA
48. 25 Oct 98: VA Puget Sound Health Care System Urgent Care —no records at VA

49, 08 MAY 98: Permanent Retirement; Removal From Temporary Disability

50. 22 DEC 98: Rating Decision. Department of Veterans Affairs Salt Lake City
Regional Office. “Veteran currently has a total service-connected disability,
permanent in nature.” 100% PTSD rating.

51. 16 FEB 2000: “She has been advised many times to seek care from PTSD and
she doesn’t do it. She no shows for appt and doesn’t call.”

52. 08 MAY 00: VA Puget Sound Health Care Systems Progress Note
1) Chronic fibromyalgia ultram 6-8 tabs a day working well along with Elavil 30-
60mg qd (daily).
2) R hip pain unchanged still says it feels like R hip “slips up”
3) R shoulder pain old problem but new to me... etc.

58. 28 JUN 00: Dr. Charlie Paxon — See Exhibit 8
2001—Where it Ended & Started (#27 from box of 2018—Checkmate)

Welcome to the Avalanche:

VA Puget Sound Health Care System cancelled my needed Rheumatology
appointment May 21, 2000, to care for my 02/21/1994 physical injury. Even
though my physical injury is well documented, while saturating me in an
inappropriate drugs regimen, instead of procedural care for my physical injury.

Page 5 of 9

 
31 MAY 2001: Taken to Providence St. Peter Hospital by the Olympia Police for
driving erratic and fumbling over my words, where my physical injury of
02/21/1994 continued to be neglected, dismissed even.

On June 1, 2001, all of my inalienable, constitutional and state rights
were removed from me, through the Superior Courts, unlawfully.

01 JUN 01: Providence St. Peter Hospital unlawful imprisoned me through the
Thurston County Superior Court with a one-minute Ex Parte, for driving erratic
on private property. The Deputy Prosecuting Attorney made an unlawful
agreement with the court appointed counsel (on the cassette tape, as well as
documented in court records), leaving me without legal counsel, with my right
leg still not completely attached. I was treated for a fabricated mental disorder,
instead of my physical injury that remained untreated, dismissed, with no
physical examination at any time.

01 JUL 01: Fire Medic Mason County took me to Mason General Hospital where
my ex-husband knew and volunteered with these people, so they took his word,
based on he worked with them. He left out the fact that he would yank on my
right leg to pull it out of my hip socket due to it riding too high that caused
debilitating unmanageable pain. No one at Mason General nor Fire Medic knew
me. Both organizations only took into account what he said, while I was once
again restrained to a table wishing I could die. (The leg yanking is noted in Dr.
Paxon’s progress notes)

02 JUL 01: Fire Medic Mason County took me to Western asylum due to the
unlawful imprisonment through the Superior Court in Thurston County, with a
one-minute Ex Parte, for driving.

02 JUL 01: The SAME PERSON, the Court Clerk, initialed for the Deputy
Court Clerk, Court Clerk, and Filing Clerk, and with only one signature on the
Petition, which then unlawfully landed me in an asylum for seventy-two hours
for the neglected Active duty honorable service-related Physical Injury, still not
treated in 2001, even though my physical injury is recorded over and over again
in the records within the USCG, and VA Puget Sound.

05 JUL 01: Transferred to VA Puget Sound, again, where the continued
unlawful imprisonment continued, as well as unlawful forced drugging, against
my will. I had to ask for a walking cane!! By the time I got back to Dr. Charlie
Paxon in 2002, I had been tortured in four-point restraints, for hours, that
started at Providence on 31 May 2001, that left me contending with unknown
injuries due to the being saturated in drugs, with a newly acquired brain-injury,
instead caring and treating me for my physical injury.

Page 6 of 9

 
12 JUN 01: Transferred to VA Puget Sound under another unlawful
imprisonment, then left physically injured with no care.

VA Puget Sound attending was requesting, per the medical record, a 90-
day commitment within the first six-hours and five-minutes (6 hrs 5 min), thus
bypassing any neutral party or the legal requirement of seventy-two hours.

27 JUL 01: VA Puget Sound finally discharged me after their unlawful
imprisonment sentence, except now with a severe drug-induced brain injury,
plus no care for the severe physical injury, except for the walking cane I asked
for, and with additional physical injuries from Providence. I was discharged
without one physical examination, not one time throughout these atrocities that
included maiming my bowel function movement, to include robbing me of my
reproductive right as a woman at child bearing age, all of which tore apart my
beautiful family and life.

In April 2002, I literally, without notice, walked out of my entire life to have my
initial physical injury treated and cared for by Dr. Charlie Paxon, so I could live.

54.10 APR 2002: Dr. Charles S. Paxon Progress Note; VA Puget Sound Health Care
System began sacroiliac prolotherapy treatments for iliac upslip. (with neither of
us knowing how damaged my left-side-hind-end had become from 2001, from
being tortured in four-point restraints, for hours. (#29 from box of 2018-
Checkmate)

55.138 AUG 2003: VA Puget Sound Health Care System Progress Note
Robbie L. Robertson (counselor —a non-drug person) noted about 2001.

56. (25 FEB 2005): USCG response to [Carolyn] filing for Hazardous Service (DD
Form 2860), in regards to Chetco River. “I was ordered and supervised above
deck to paint with “Lead Death” paint in a void of a vessel w/o a respirator. I was
ordered to hold my breath and when I needed air to come up for it. The void was
also wiped down with Toluene prior to painting.” This —-the void, along with the
Marks appeal received prior to the slip on the log office ladder, undeniably
connects Chetco River to the ladder injury while stationed onboard USCGC
Mellon 21 FEB 94. (Also see #6 Northwest Pain Specialist comments)

Page 7 of 9

 
The formal complaints filed through the formal process, then ignored by the
State of Washington, shows most of what transpired, illegally. The Medical
Commission had the hubris to open the registered box and then return with no
note, no explanation. Should one ask why it took so long to file formal complaints
to address the matter here; it is very difficult to put one’s life back together with
brain damage, while at the same time being inappropriately saturated in drugs
and still contending with an untreated physical injury—left-sided hind end from
2001. And that has taken me beyond five-and-a-half years to unravel the truth
to express what happened to my life. In addition, it has taken me into January
to become more physically and structurally whole, from 1994, and then with
2001 which was a push over the edge. I have since been living alone since April
2002, due to the reckless care for my injuries.

New Cases:

Case No. 20-2-07851-0 Pierce County Superior Court 2020.
Case No. 20-2-07852-8 Pierce County Superior Court 2020.
Case No. 20-2-02551-34 Thurston County Superior Court 2020.

Legally, I have Standing in Washington State:

*Case No. 01-6-97-9 Thurston County Superior Court 2001.
*Case No. 01-6-00742-4 Pierce County Superior Court 2001.
*Case No. DOT 95-0374 King County District Court 1995.
*Case No. 95-36172 King County District Court 1995.

Just getting started again. It indeed has been a very long hard journey. But God!!
He is ever faithful and just to forgive us of all of our sin and cleanse us from all
unrighteousness. I forgive the United States Coast Guard, and the United States
Department of Veteran’s Administrations for gutting my entire life, recklessly.

I forgive you.

Time for change.

 

Page 8 of 9

 
 

oe
—.

 

AO years, just about, 30-years is cheers to you!! #partSIOUXpart White

 

Page 9 of 9
E-FILED
| CUNT Y BERKS OFFICE
PIER@BE ) WASHINGTON
October 02 2020 8:30 AM

CASE NO. 20-2-07852-8 KEVIN STOCK

COUNTY CLERK
NO: 20-2-07852-8

CAROLYN SIOUX GREEN
V.

STATE OF WASHINGTON,
UNITED STATES DEPARTMENT OF VETERANS
ADMINISTRATION, and DOE’S 1| through 1,000

EXHIBIT LIST

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

1) 02 July: SUPERIOR COURT PIERCE COUNTY
Western asylum, (& VA Puget Sound Healthcare System)
1) Deputy Court Clerk; and
2) File Clerk; and
3) Court Clerk during the hearing
SAME PERSON initialed in 3 different legal capacities is criminal impersonation

3 July: Notice & Order Fixing Time of Hearing Petition for Involuntary Treatment 14
days, Western State. Court Clerk

J. Barnes initialed for Deputy Prosecuting Attorney

NO signature. NO initials for Deputy Prosecuting Attorney Karen C. Calhoun. Unknown
initials for Mary Opgenorth

2) 5 July: “JB” Court Clerk initials

CAROLYN SIOUX GREEN
Case No. 20-2-07852-8

 
Page 2 of 6

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

3) 4 July: [Carolyn] hand wrote “No prescription drugs please xo” in her sloppy heavily
forced-drugged stuporous condition, on the Twenty-Four Hour Medication Notice, yet
still forced drugged prior to Court

4) 3 July: NO signature for Glenn Morrison “Examining Physician” on Petition for 14-
day. Signed only by John M. Haroiain

5) 3 July: NO signature for Glenn Morrison on Affidavit for 14-day Petition. Signed only
by John M. Haroiain

6) 2 July: VA Puget Sound Healthcare System —American Lake: Nandan P. Kumar,
premeditation, with prejudice, by IDEAL statement, “It will be ideal to transfer her on a
90 commitment.”

7) 10 July: VA Puget Sound Healthcare System —American Lake created, then enforced
an unlawful standing order for forced injections by Attending Nandan P. Kumar

8) 8 July: VA Puget Sound Healthcare System —American Lake: Kendric W. Hammond
OVERRIDE statement, “...I believe that her objections to taking psychotropics should be
overridden.”

9) 10 July: AFFIDAVIT IN SUPPORT OF PETITION RCW 71.05

10) 10 July: NOTICE & ORDER FIXING TIME OF HEARING PETITION FOR
INVOLUNTARY 90-DAY NO signatures. NO initials for Deputy Prosecuting Attorney
Alma DeMarco. NO signature. NO initials for Court appointed counsel Stanford E.
Opdyke

11) 13 July: Order Detaining Respondent for 90-day

SUPERIOR COURT PIERCE COUNTY RECORDS

12) 13 July: STIPULATION AND WAIVER 90/180 day hearing, while Carolyn was on forced
mandatory drugs. Left without effective counsel. No representation

13) 13 July: FINDING OF FACT AND CONCLUSIONS OF LAW
14) 13 July: FINDING OF FACT AND CONCLUSIONS OF LAW

CAROLYN SIOUX GREEN
Case No. 20-2-07852-8

 
Page 3 of 6

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

some doses of medication, an override was done. At his time, she has a partial privilege

16). Notice of Release. Western’s 14-day expired. Filed July 20

was force drugged for a physical injury, and more mandatory drugs listed

19) LESS RESTRICTIVE CONDITIONS DENIED-another unlawful (90-days), with another
Stipulation of Waiver, while on mandatory forced drugs

20) LESS RESTRICTIVE CONDITIONS GRANTED that included a Court Order to ingest
mandatory drugs, without a required Court Order, without a petition filed

21) VA cancelled needed Arthritis appointments with Rheumatology

treated directly except by massage and physical therapy. Low back pain is constantly present but
not a major issue until she feels the hip is out. The hip seems to develop this malfunction...”

25) 26 June: h/o hip pain (secondary to shipboard fall) VA Progress Note

26) Mandatory Drugs (forced): VA Puget Sound—American Lake
12-26 June, and 05-27 July

27) Drug Interaction Report for Mandatory Forced Drugs JULY 5-27
Major (6)

Moderate (17)

Therapeutic Duplication (5)

CAROLYN SIOUX GREEN
Case No. 20-2-07852-8

 
Page 4 of 6

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION OF EXHIBIT

28) Drug Interaction Report for Mandatory Forced Drugs JUNE 12—21
Major (1)

Moderate (5)

Therapeutic Duplication (1)

29) LOCKED book Chapter 11, pages 108-137 (from Kindle version), for the second unlawful
imprisonment at VA Puget Sound PIERCE COUNTY SUPERIOR COURT

30) LOCKED book Chapter 6, pages 66-72 (from Kindle version), for the first unlawful
imprisonment at VA Puget Sound through THURSTON COUNTY SUPERIOR COURT

31) Patient Transfer to VA Puget Sound Health Care System —American Lake from Providence
St. Peter Hospital 06/12 (Exh 30)

32) Lawyers and Court Commissioners List

33) CAROLYN SIOUX: Affidavit — Thurston County Superior Court Restoration of
Rights Case No. 19-2-04117-34 (2019)

34) Exhibit List Only 1-7 Thurston County Superior Court (Case No. 01-6-97-9 — Case
No. 01-6-00742-4) for Restoration of Rights Case No. 19-2-04117-34 (2019)

35) RESTORATION OF (FIREARM) RIGHTS November 1, 2019
36) Carolyn’s 2001 death sentence and an overcomer photo in 2019 back to life

37) Pharmaceutical Rape

38-42) PHOTOS of CAROLYN:
brief snap shots of Carolyn before, during, after-counterfeit—care

38) PHOTOS of CAROLYN:

CAROLYN SIOUX GREEN
Case No. 20-2-07852-8

 
Page 5 of 6

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

39) PHOTOS of CAROLYN:

(1) SiLock Belt for pelvic support

41) PHOTOS of CAROLYN:

Sound Healthcare Systems —American Lake Division, standing tall with no belts for
pelvic support

42) PHOTOS of CAROLYN:

recover from Feb. 21 1994, and four-point mechanical-restraint torture May 31 2001...An
example of 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009. And then for my right
ankle, and both left/right side of SI Joint, and left sided inflicted injury from four-point
mechanical-restraints torture (left sit-bone, hamstring etc.): 2014, 2015, 2016, 2017,
2018, 2019, and January 2020. Let that sink in.

43) Drug-induced Body Harm not injury related

44) Case Law Reference from LOCKED book, pages 254-255 (a Kindle version)

45) Carolyn; Old Glory relay honoring September 11

46) Law Citations of additional violations, LOCKED book, pages 256-269 (a Kindle version)

47-90) The Maiming Process shown with photos

CAROLYN SIOUX GREEN
Case No. 20-2-07852-8

 
Page 6 of 6

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

91) VA appointments—a few

92) Drug excel spreadsheet for the years of mismanaged drugs for a physical injury

93) VA Drugs excel spreadsheet for Opioids prescribed

94) VA Drugs excel spreadsheet for Benzodiazepines prescribed

95) VA Drugs excel spreadsheet for NSAIDS prescribed

96) VA Drugs excel spreadsheet for anti-convulsants prescribed

97) VA Drugs excel spreadsheet for SSRI aka anti-depressants prescribed

98) VA Drugs excel spreadsheet for benzos + opioids combined prescribed

99) VA Drugs excel spreadsheet for anti-psychotic’s aka neuroleptics (seize the brain) prescribed
100) VA Puget Sound How Long it Took

101) VA Puget Sound How Long it Took

102) VA Puget Sound How Care Works

103) Carolyn’s Winning!!

104) Exhibit 1 shows SAME PERSON initialed in three different legal capacities

105) Exhibit 2 shows SAME PERSON initialed in three different legal capacities

106) Physical injury doctors Carolyn; 1980’ and 2019

107) Carolyn’s backside, been this way numerous times from Prolotherapy and PRP treatments.
108) Carolyn’s chiropractic care, most records

109) Carolyn’s physical therapy care, more records

110) Carolyn photo different from 1980 and Nov | 2019, the day my firearm rights were restored
111) Carolyn; four snap shot differences between 1998-2020

112) The DRUG PACKET referenced in the affidavit:

Included, yet not mentioned, is the form for MY RIGHT TO BEAR ARMS initial form.

CAROLYN SIOUX GREEN
Case No. 20-2-07852-8

 
CASE NO. 20-2-07851-0

CAROLYN SIOUX GREEN

STATE OF WASHINGTON,

V.

E-FILED
INCOUN YGLERK'S OFFICE
PIE agedua ’ WASHINGTON
October 02 2020 8:30 AM
KEVIN STOCK

COUNTY CLERK
NO: 20-2-07851-0

DEPARTMENT OF SOCIAL AND HEALTH
SERVICES, and DOE’S 1 thorough 1,000

EXHIBIT LIST

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

1) 02 July: SUPERIOR COURT PIERCE COUNTY

Western asylum, (& VA Puget Sound Healthcare System)

1) Deputy Court Clerk; and
2) File Clerk; and

3) Court Clerk during the hearing
SAME PERSON initialed in 3 different legal capacities is criminal impersonation

3 July: Notice & Order Fixing Time of Hearing Petition for Involuntary Treatment 14
days, Western State. Court Clerk

J. Barnes initialed for Deputy Prosecuting Attorney
NO signature. NO initials for Deputy Prosecuting Attorney Karen C. Calhoun. Unknown

initials for Mary Opgenorth

2) 5 July: “JB” Court Clerk initials

CAROLYN SIOUX GREEN
Case No. 20-2-07851-0

 
Page 2 of 5

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

3) 4 July: [Carolyn] hand wrote “No prescription drugs please xo” in her sloppy heavily
forced-drugged stuporous condition, on the Twenty-Four Hour Medication Notice, yet
still forced drugged prior to Court

4) 3 July: NO signature for Glenn Morrison “Examining Physician” on Petition for 14-
day. Signed only by John M. Haroiain

5) 3 July: NO signature for Glenn Morrison on Affidavit for 14-day Petition. Signed only
by John M. Haroiain

6) 02 July: Western progress note: Lists of some mandatory drugs

7) 02 July: Western progress note: Standing Order for forced injections and
mandatory drugs, WITHOUT a Petition, and WITHOUT a Court order.

8) 05 July: Western lists of drugs

9) 10 July: AFFIDAVIT IN SUPPORT OF PETITION RCW 71.05

10) 10 July: NOTICE & ORDER FIXING TIME OF HEARING PETITION FOR
INVOLUNTARY 90-DAY NO signatures. NO initials for Deputy Prosecuting Attorney
Alma DeMarco. NO signature. NO initials for Court appointed counsel Stanford E.
Opdyke

11) 13 July: Order Detaining Respondent for 90-day

SUPERIOR COURT PIERCE COUNTY RECORDS

12) 13 July: STIPULATION AND WAIVER 90/180 day hearing, while Carolyn was on forced
mandatory drugs. Left without effective counsel. No representation

13) 13 July: FINDING OF FACT AND CONCLUSIONS OF LAW
14) 13 July: FINDING OF FACT AND CONCLUSIONS OF LAW
15 Notice of Release. Western’s 14-day expired. Filed July 20

16) LOCKED book Chapter 10, pages 94-10 (from Kindle version), for the unlawful
imprisonment at Western asylum through PIERCE COUNTY SUPERIOR COURT

CAROLYN SIOUX GREEN
Case No. 20-2-07851-0

 
Page 3 of 5

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

17) Drug Interaction Report for Mandatory Forced Drugs JULY 2—5
Major (1)

Moderate (5)

Therapeutic Duplication (2)

18) WESTERN MANDATORY FORCED DRUG LIST for a physical injury

19) LESS RESTRICTIVE CONDITIONS DENIED-—another unlawful (90-days), with another
Stipulation of Waiver, while on mandatory forced drugs

20) LESS RESTRICTIVE CONDITIONS GRANTED that included a Court Order to ingest
mandatory drugs, without a required Court Order, without a petition filed

21) Patient Transfer to VA Puget Sound Health Care System —American Lake from Providence
St. Peter Hospital 06/12 per THURSTON COUNTY SUPERIOR COURT Case No. 01-6-97-9

22) Lawyers and Court Commissioners List

23) CAROLYN SIOUX: Affidavit — Thurston County Superior Court Restoration of
Rights Case No. 19-2-04117-34 (2019)

24) Exhibit List Only 1-7 Thurston County Superior Court (Case No. 01-6-97-9 — Case
No. 01-6-00742-4) for Restoration of Rights Case No. 19-2-04117-34 (2019)

25) RESTORATION OF (FIREARM) RIGHTS November 1, 2019
26) Carolyn’s 2001 death sentence and an overcome photo in 2019 back to life

27) Pharmaceutical Rape

28-32) PHOTOS of CAROLYN:
brief snap shots of Carolyn before, during, after-counterfeit—care

28) PHOTOS of CAROLYN:

CAROLYN SIOUX GREEN
Case No. 20-2-07851-0

 
Page 4 of 5

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

29) PHOTOS of CAROLYN:

(1) SiLock Belt for pelvic support

31) PHOTOS of CAROLYN:

Sound Healthcare Systems —American Lake Division, standing tall with no belts for
pelvic support

32) PHOTOS of CAROLYN:

recover from Feb. 21 1994, and four-point mechanical-restraint torture May 31 2001...An
example of 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009. And then for my right
ankle, and both left/right side of SI Joint, and left sided inflicted injury from four-point
mechanical-restraints torture (left sit-bone, hamstring etc.): 2014, 2015, 2016, 2017,
2018, 2019, and January 2020. Let that sink in. (see Exh 42). Welcome to the avalanche.

33) Drug-induced Body Harm not injury related

34) Case Law Reference from LOCKED book, pages 254-255 (a Kindle version)

35) Carolyn; Old Glory relay honoring September 11

36) Law Citations of additional violations, LOCKED book, pages 256-269 (a Kindle version)

37) Exhibit 1 shows SAME PERSON initialed in three different legal capacities

CAROLYN SIOUX GREEN
Case No. 20-2-07851-0

 
Page 5 of 5

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

38) Exhibit 2 shows SAME PERSON initialed in three different legal capacities

39) Carolyn’s Physical injury doctors, most records

40) Carolyn’s chiropractic care, most records

41) Carolyn’s physical therapy care, most records

42) Carolyn’s backside, been this way numerous times from Prolotherapy and PRP treatments.
43) Carolyn; four snap shot differences between 1998-2020

Included, yet not mentioned, is the form for MY RIGHT TO BEAR ARMS initial form.

CAROLYN SIOUX GREEN
Case No. 20-2-0785 1-0

 
__ E-FILED
THURSTON COUNTY, WA

 

 

 

Person Filing: CANDIDCAROLYN(®) , SUPERIOR COURT
Address (if not protected): PO Box 2494 = 10/08/2020 83:02:36 AM
City. State, Zip Code: SCOTTSDALE, AZ 8525 —— Linda Myhre Enlow
Telephone: (253) 588-8100 Thurston ounty Ion

 

Email Address: candidCarolyn@gmail.com = _.
Representing | X] Selfor | | Attorney for
Lawyer’s Bar Number: n/a

SUPERIOR COURT OF WASHINGTON
FOR PIERCE COUNTY
20-2-02155-34
CAR@LYN@® SIOUX GREEN Case Number:

Plaintiff

 

 

Title: CIVIL COMPLAINT

STATE OF WASHINGTON,
PROVIDENCE ST, PETER HOSPITAL.
OLYMPIA POLICE DEPARTMENT,
THURSTON COUNTY. and DOE’S 1
through 1,000

Defendants

 

 

Comes now the above named plaintift(s) and for cause of action against the above named defendant(s).
allege as follows:

See the attached Statement of Facts, and Exhibits.

Dated this Othe Leo

(Date of signature) Ne y (v- f bfy/) Say / ZL >. a

(Signature pri aintiff or Plaintiff's A orney)
VY

4) .

  

Arizona Supreme Court Page lofi CYC INLOTOLIS

 
EXHIBIT LIST

CAROLYN® SIOUX GREEN
V.

STATE OF WASHINGTON,
PROVIDENCE ST. PETER HOSPITAL,
OLYMPIA POLICE DEPARTMENT,
and DOE’S 1 through 1,000

EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

1) Chapter 2 from LOCKED (a Kindle version)

2) City of Olympia Police Department Incident Report #2001-04560

“Driving her vehicle in a reckless manner”
“Driving recklessly” (Exh 3, Case No. 19-2-04117-34)

Page 1 of 10

 
EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

3) Crisis Services Evaluation Form 5/31/01
Shows No Great weight given (Exh 7, Case. No. 19-2-04117-34)

4) @1845 hours Restraints started, for hours. Then again @1915 hours Restraint &
Seclusion Orders signed AFTER the fact of time restraints started

5) @1935 hours Providence ER, Droperidol 5mg force injected

6) @2145 hours Providence ER, “Pt keeps leaving room. Playing in drawers in room.
Pt placed back in restraints for swinging at RN D. Scott.”

Note: (Exh 2) Olympia Police Report Case No. 2001-04560: Olympia Police Report
clearly refutes Providence swing comment. We had to hold [Carolyn] down, while
she was strapped down. [Carolyn] did not try to assault any of us, she just tried to
leave. (nullifies the reason for restraints -swinging, untrue and groundless Playing

in a medical cabinet is groundless for the use of four-point mechanical-restraints.)

@2243 “Resisting restraints and trashing about Droperidol Smg.”
7) Medical cabinet example, photo taken from VA Puget Sound ER
8) Providence Emergency Report — Paul. L. Fleming, M.D.

9) Recap of the first 24 Hours of forced drugs, and four-point mechanical restraint times while in
the ER (Exh 4, 5, 6, 7). Providence St. Peter Hospital Olympia Washington ER report (Exh 8):
Physical exam: FRONT SIDE ONLY, while in four-point mechanical-restraints (Exh 8) (Exh 4,
Case. No. 19-2-04117-34)

10) 01 JUNE 01 Providence St. Peter Psychiatric Progress Record:

“Admin Note arrived unit at 0300 hours” “Given 30mg Restoril” forced injection
“Escorted to bed by 2 Staff as Pt UNSTEADY ON FEET” confirms I needed two
people to help me walk after the tortuous ER four-point mechanical restraints for
hours. “Pt said she has been seen by Dr. Weeks + Dr. Paxon” noted (Dr. Paxon
[Carolyn’s] Rheumatology doctor at VA Puget Sound, referred by Dr. Weeks) June |
@ 2:00 PM (Exh 4, 6, 9), (Exh 4, Case. No. 19-2-04117-34)

11) Notice of Statement of Rights (Adult) — “Sleep Deprived” notation (Only Court document
given to respondent) (Exh 3, Case No. 19-2-04117-34)

12) Notice of Statement of Rights (Adult) — “Sleep Deprived” notated again, and asking for a
Judge (Exh 3, Case No. 19-2-04117-34)

13) Toxicology Providence 05/31/01 06/01/01, and 06/12/01
(Exh 4, Case No. 19-2-04117-34)

Page 2 of 10

 
EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

14) One-minute ExParte Court Hearing June 1, 2001 for a 14-day by Deputy Prosecuting
Attorney Henry Gose McCleary Jr., and Court appointed ineffective counsel Elizabeth Elder
Covington who without my consent or knowledge waived my legal right to be present in Court
(Exh 7, Case. No. 19-2-04117-34)

15) 01 JUN 01 Superior Court Thurston County Petition for 14-day 06/01 George Chappell.
Maggie Smith. Providence St. Peter Hospital Superior Court Thurston County Finding,
Conclusions and Order 01 JUN 01 @ 9:10 AM SUPERIOR COURT OF THURSTON
COUNTY PETITION FOR INITIAL DETENTION for 14-day “... have packed up the evidence
of my home, my Brand Value...” Supplemental Information: “...She is illogical: she states that
she “is a “Brand” when asked about what that means she states that she has value and quality.”
(2001—Frozen cookie business evidence)

(Exh 6, Case. No. 19-2-04117-34)

5 June: @ 2140 PM [Carolyn] “requesting a full-entire copy of medical records,

charts, documentation”, “resolve concerns” “about care & spiritual services”
>

“actively participate in decisions about my health care”. DENIED.
(Exh 6, Case. No. 19-2-04117-34)

6 June: [Carolyn] requests a Judge to stop forced drugging -DENIED.
(Exh 6, Case. No. 19-2-04117-34)

7 June: @1600 PM [Carolyn] requests a copy of WAC 388-861-211 Advising patient rights, off
Providence art gallery wall (Exh 6, Case. No. 19-2-04117-34)

8 June: @ 0810 AM [Carolyn] “talked to Andy Anderson @ Muenster & Danielson Attorney @
Law”. Requesting legal help, due to No right to effective counsel with Court appointed counsel.
And with more forced injections of HALDOL noted, and AFTER reported negative effects. (Exh
6, Case. No. 19-2-04117-34)

During the 90-day Court hearing June 8, 2001 (Carolyn was on mandatory forced injections of
HALDOL, without a Petition filed. No Court order, and injected 5.5 mg of HALDOL prior to
Court Hearing (Exh 6, Case. No. 19-2-04117-34)

17) Forced injections of HALDOL 06/06 —-06/12 excel sheet
Neuroleptic HALDOL Potencies and Toxicities

18) Recopied Drug Record 6/6/01”

Page 3 of 10

 
EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

19) 06 Jun 01: Carolyn forced mandatory forced drug injections, forced to ingest drugs, to a non-
consenting person. Non-Consenting form signed by John P. Haws, and George Chappell.

02 June at 2148: Only cold showers. Drugs administered

04 June: “The handicap bathroom is being used for storage.” “Toilet is still malfunctioning.”
Whose prison is this anyway?”

05 June: “Who got left outside?” Waiting for my attorney. Listing of drugs

05 June: “I still have several physical signs of deep bruising from being in restraints for
several hours.” From 5/31, and so on

05 June: [Carolyn] requesting medical records. DENIED

06 June: Where Iwas: 01 JUN 06 “I NEED A JUDGE...” DENIED

while at Providence St. Peter enduring unlawful requirements to ingest drugs against my will,
that turned into unlawful forced injections, caused by no treatment for my catastrophic
physical injury while active duty (Exh 57)

06 June at 1337: Forced injections of HALDOL

06 June at 0609: “I have had my access to a shower locked-up constantly. I have had my
communication restricted.” “Sleep deprived when I arrived.”

07 June at 0840: “I [Carolyn] am refusing medication again”

07 June: “I was told by Dr. Haws that until I take my meds orally I will not be discharged.”
Used as a “research project”

07 June at 1340: Called hospital Action Line.
@1520 Asking for WAC (patient rights) off the art gallery wall)

07 June at 1600: Staff making copy of WAC codes for [Carolyn]

07 June at 2200: Nurse insisting of forced injections of HALDOL, even with reported
negative effects

07 June at 2242: Forced injections of HALDOL

Page 4 of 10

 
EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

8 June at 0947: shows, “5/31- an entire judicial week went by, and I [Carolyn] had
no idea when I was going to be heard by a neutral party. DENIED, then ignored, with no
right to effective counsel. I had no idea when I was going to be released after (approx. 192
hours, 6-judicial-days + a weekend). Out of toilet paper. Spoke with hospital Hot Line again
08 June: pm Forced injections of HALDOL

09 June: Forced injections of HALDOL (amount of medication increase [HALDOL from 1
mg to 2.5 mg] was due to?)

10 June: “back pain” complaint noted twice, asked for a doctor. DENIED.
Unsanitary bathroom practices. (Exh 4, Case. No. 19-2-04117-34), (Exh 24, Case No. 20-2-
07852-8)

End of Exhibit 20 for LOGBOOK evidence notes (partial) taken by Carolyn;

21) Superior Court Thurston County Petition for 90-day 06/08 George Chappell, Maggie Smith,
Providence St. Peter Hospital Superior Court Thurston County Finding, Conclusions and Order
06/08 on forced injections of 5.5 mg of HALDOL, knowing Carolyn had not had a 72 hour, as
Providence self-created a mandatory forced injection schedule without a required Petition filed,
without a required Court order.

22) 08 June: Physicians Orders; Increase HALDOL IM to 2.5 mg with each med refusal of
Seroquel/Depakote Standing Order without a required Petition filed, no Court order.
11 June: Drug list and Standing Order for forced injections

23) 09 June at 1615: Standing Order for forced injections of HALDOL

24) 09 June at 1615: “HALDOL IM — not optimal, given risk of TD(esp in mood d/o...)” Shows
deliberate indifference

25) Right to Refuse (antipsychotic) drugs aka neuroleptic, seize the brain drugs.
01 June: Right to Refuse drugs. DENIED
01 June: Right to Refuse drugs. DENIED
01 June: Right to Refuse drugs. DENIED

02 June: Right to Refuse drugs. DENIED
02 June: Right to Refuse drugs. DENIED

Right to Refuse (antipsychotic) drugs aka neuroleptic, seize the brain drugs.
02 June: Right to Refuse drugs. DENIED Forced to ingest drugs, against my will

03 June: Right to Refuse drugs. DENIED Forced to ingest drugs, against my will
03 June: Right to Refuse drugs. DENIED Forced to ingest drugs, against my will

Page 5 of 10

 
EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

03 June: Right to Refuse drugs. DENIED Forced to ingest drugs, against my will

04 June: Right to Refuse drugs. DENIED Forced to ingest drugs, against my will
04 June: Right to Refuse drugs. DENIED Forced to ingest drugs, against my will
04 June Right to Refuse drugs. DENIED “To refuse to take medication in this facility my option
1) Take it by pills or 2) Get the shot

05 June:
05 June:
05 June:

06 June:
06 June:
06 June:

07 June:
07 June:
07 June:

Right to Refuse drugs.
Right to Refuse drugs.
Right to Refuse drugs.

Right to Refuse drugs.
Right to Refuse drugs.
Right to Refuse drugs.

Right to Refuse drugs.
Right to Refuse drugs.
Right to Refuse drugs.

DENIED Forced to ingest drugs, against my will
DENIED Forced to ingest drugs, against my will
DENIED Forced to ingest drugs, against my will

DENIED Force injected HALDOL, against my will
DENIED
DENIED Force injected HALDOL, against my will

DENIED Force injected HALDOL, against my will
DENIED Force injected HALDOL, against my will
DENIED Force injected HALDOL, against my will

08 June:
08 June:
08 June:

09 June:
09 June:
09 June:

10 June:
10 June:
10 June:

11 June:
11 June:

11 June:

12 June:
12 June:

Right to Refuse drugs.
Right to Refuse drugs.
Right to Refuse drugs.

Right to Refuse drugs.
Right to Refuse drugs.
Right to Refuse drugs.

Right to Refuse drugs.
Right to Refuse drugs.
Right to Refuse drugs.

Right to Refuse drugs.
Right to Refuse drugs.
Right to Refuse drugs.

Right to Refuse drugs.
Right to Refuse drugs.

DENIED Force injected HALDOL, against my will
DENIED
DENIED Force injected HALDOL, against my will

DENIED Force injected HALDOL, against my will
DENIED
DENIED Force injected HALDOL, against my will

DENIED Force injected HALDOL, against my will
DENIED
DENIED Force injected HALDOL, against my will

DENIED Force injected HALDOL, against my will
DENIED
DENIED

DENIED Force injected HALDOL, against my will
DENIED

Page 6 of 10

 
EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

27) Providence Drug Interaction Report for Mandatory Forced Drugs MAY 31-JUNE 12
Major (8)

Moderate (17)

Therapeutic Duplication (6)

28) List of negative drug-induced drug effects of body harm not injury related

29) 12 June: Providence Discharge with Unlawful Mandatory Forced Drugs, and a forced
injection of HALDOL on patient transfer to VA Puget Sound—American Lake
(Exh 31, Case No. 20-2-07852-8), (Exh 21, Case No, 20-2-07851-0)

30) Pharmaceutical Rape
(Exh 37, Case No. 20-2-07852-8), (Exh 27, Case No. 20-2-0785 1-0)

31) VA Puget Sound Healthcare Systems medical note June 18, 2001 “h/o right hip pain
(secondary to ship fall)” (Exh 25, Case No. 20-2-07852-8. (Exh 4, Case No. 19-2-04117-34)

(Exh 4, Case No. 19-2-04117-34)

33) VA Puget Sound Healthcare Systems Progress Note: Rheumatology Dr. Paxon
(referred by Dr. Weeks) Notes “This has never been treated directly except by
massage and physical therapy.” 00 JUN 28 Rheumatology Notes (Exh 24, Case No.
20-2-07852-8), (Exh 4, Case No. 19-2-04117-34)

34) Lawyers & Court Commissioners

*Case No. 01-6-97-9 THURSTON COUNTY SUPERIOR COURT
*Case No. 01-6-00742-4 PIERCE COUNTY SUPERIOR COURT

(Exh 32 Case No. 20-2-07852-8), (Exh 22 Case No. 20-2-07851-0)

35) Chapters 3, 4 from LOCKED (a Kindle version)

36) File Closed October 11, 2001 Docket #01-6-00742-4
(Exh 1, Case. No. 19-2-04117-34)

37) My Statement “I never had this condition”. (Exh 2, Case No. 19-2-04117-34)
Women’s Trauma Recovery Program at Palo Alto: “In the extensive review of manic symptoms,

the patient does not meet any criteria...”(Exh 2, Case No. 19-2-04117-34)

38) Complete Driving Record Abstract 03/29/2018(Exh 3, Case No. 19-2-04117-34)

Page 7 of 10

 
EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

39) RESTORATION OF RIGHTS PETITION for RCW 9-41-040(4) 9-41-047 Certificate Form,
mentioned at the end of exhibit list for Case No. 20-2-07852-8, and Case No. 20-2-07851-0

40) Carolyn’s Affidavit RESTORATION OF RIGHTS 11/01/2019
(Exh 33 Case No. 20-2-07852-8), (Exh 23, Case No. 20-2-07851-0)

41)Case No. 19-2-04117-34 Exhibit List 1-7 (List only)

42) RESTORATION OF RIGHTS granted Nov. 1, 2019 Case. No. 19-2-04117-34
(Exh 35, Case No. 20-2-07852-8), (Exh 25, Case No. 20-2-07851-0)

43) Carolyn’s 2001 death sentence and an overcomer photo in 2019 back to life
(Exh 36, Case No. 20-2-07852-8), (Exh 26 Case No. 20-2-0785 1-0)

44) PHOTOS of CAROLYN: brief snap shots of Carolyn before, during, after—counterfeit—care
1993: Carolyn, last known photo taken prior to the injury of Feb. 21 1994
2019: Carolyn, most current photo Nov. 1 2019
2016: Carolyn, Old Glory relay Sept 11 2016
(Exh 38, Case No. 20-2-07852-8), (Exh 28, Case No. 20-2-07851-0)

45) PHOTOS of CAROLYN: brief snap shots of Carolyn before, during, after—counterfeit-care

1980s: John Robert Powers; photo by Gordon Rumsey

1980s: Downtown Los Angeles, CA by Michael Helm Photography
2013: Carolyn, Carlsbad Bat caves

1980s: John Robert Powers; photo by Gordon Rumsey

(Exh 39, Case No. 20-2-07852-8), (Exh 29, Case No. 20-2-07851-0)

46) PHOTOS of CAROLYN: brief snap shots of Carolyn before, during, after-counterfeit—care

(1) SiLock Belt for pelvic support
(Exh 40, Case No. 20-2-07852-8), (Exh 30, Case No. 20-2-0785 1-0)

Page 8 of 10

 
EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

47) PHOTOS of CAROLYN: brief snap shots of Carolyn before, during, after—counterfeit—care

VA Puget Sound Healthcare Systems —American Lake Division, standing tall with no
belts for pelvic support
(Exh 41, Case No. 20-2-07852-8), (Exh 31, Case No. 20-2-07851-0)

48)PHOTOS of CAROLYN: brief snap shots of Carolyn before, during, after—counterfeit—care

2007: Carolyn, obese

2014: Carolyn, University of Washington presentation

2017: Carolyn, and example after one Prolotherapy (and/or PRP) treatment (injections) to
recover from Feb. 21 1994, and torture May 31 2001...An example of 2002, 2003, 2004,
2005, 2006, 2007, 2008, 2009. And then for my right ankle, and both left/right side of SI
Joint, and left sided inflicted injury from torture (left sit-bone, hamstring etc.): 2014,
2015, 2016, 2017, 2018, 2019, and January 2020. Let that sink in.

(Exh 42, Case No. 20-2-07852-8), (Exh 32, Case No. 20-2-07851-0)

49) Carolyn’s medical procedural doctors for her physical injury: 1995-2020
Dr. Adam R. Geiger
Dr. Charles S. Paxon
Dr. Mark A. Tomski
(Exh 106, Case No. 20-2-07852-8), (Exh 39, Case No. 20-2-0785 1-0)

50) Carolyn; 1987 and 2019

51) Carolyn’s medical procedural doctors for her physical injury: 1995-2020
Dr. Adam R. Geiger
Dr. Charles S. Paxon
Dr. Mark A. Tomski
(Exh 106, Case No. 20-2-07852-8), (Exh 39, Case No. 20-2-07851-0)

52) Carolyn’s Physical Therapy medical progress notes, most records
(Exh 109, Case No. 20-2-07852-8), (Exh 41, Case No. 20-2-0785 1-0)

53) Carolyn’s Chiropractic Care medical progress notes, most records
(Exh 108, Case No. 20-2-07852-8), (Exh 40, Case No. 20-2-0785 1-0)

54) Snap shot of Carolyn spanning years 1980-2009

Page 9 of 10

 
EXHIBIT NUMBER WITH A BRIEF DESCRIPTION

55) Snap shot of Carolyn spanning years 2010-2020

56) 4 Snap shot of Carolyn 1998, 2001, 2019 and 2020
(Exh 43, Case. No. Case No. 20-2-0785 1-0)

57) Case Law Reference from LOCKED book, pages 254-255 (a Kindle version)
(Exh 44, Case No. 20-2-07852-8), (Exh 34, Case No. 20-2-0785 1-0)

58) Law Citations of additional violations, LOCKED book, pages 256-269 (a Kindle version)
(Exh 46, Case No. 20-2-07852-8), (Exh 36, Case No. 20-2-07851-0)

59) Where Iwas: 01 JUN 06 Artist design for Carolyn trademark
Where Iwas: 01 JUN 06 “I NEED A JUDGE...” DENIED (Exh 20)

14 JUN 10 USPTO Registered Trademark Reg No. 4546827 for Carolyn, (something I
started in 1998). On a first renewal, hardly used, with barley enough to renew.

60) New Case in 2020:
Case No. 20-2-07851-0 Pierce County Superior Court 2020, Statement of Facts and Exhibit List.

New case is to address Case No. 01-6-00742-4 Pierce County Superior Court 2001 due to
No procedural due process.

61)New Case in 2020:

Case No. 20-2-07852-8 Thurston County Superior Court 2020, Statement of Facts and Exhibit
List. Case New case is to address Case No. 01-6-97-9 Thurston County Superior Court 2001 due
to No procedural due process.

NOTE: J have legal standing in Washington State:
*Case No. 01-6-97-9 Thurston County Superior Court 2001.
*Case No. 01-6-00742-4 Pierce County Superior Court 2001.

Page 10 of 10

 
E-FILED
IN COUNTY CLERK’S OFFICE
PIERCE COUNTY, WASHINGTON

October 09.2020 11:49 AM
KEVIN STOCK

COUNTY CLERK
NO: 20-2-07852-8

 

PARTIAL

2 ij cc
Bing Vane 4
“ & t } BA bP Ee
é i ga

 

f A B, 2 f we
% if yr PY Coal “t)

   

CAROLYN SIOUX GREEN |.
(Exh 112, Case No, 20-2-07852-8)

 

 
 

   

orphine

Chronic-Opioid Therapy compliments of
The U.S. Department of Veterans Affairs via
VA PUGET SOUND HEALTH CARE SYSTEMS

Morphine is an opioid pain medication. An opioid is sometimes called a narcotic. Morphine
is used to treat moderate to severe pain. Short-acting formulations are taken as needed for
pain. The extended-release form of this medicine is for around-the-clock treatment of pain.
(Dosage is based on 15 mg tablet unless otherwise stated) Chronic pain relief,

2006.

Mar 80, one in am, one in afternoon, two in pm (28)
May 17, one in am, one in afternoon, two in pm (28)
May 27, one in am, one in afternoon, two in pm (28)

 

2006.
Sep 6, as needed for breakthrough pain - discontinue Oxycodone (20)

Nov 9, as needed for breakthrough pain - discontinue Oxycodone (20)
Dee 29, as needed for breakthrough pain - discontinue Oxycodone (20)

2007

Feb 16, as needed for breakthrough pain - discontinue Oxycodone
Mar 22, one every day (20)
Apr 30, every four hours (20)

May 18, every four hours (20) Four counts against:

Jun 19, every four hours (20) .

Jul 16, every four hours (20) Title yA 1 §1 3 06. 1 2 (a)
Sep 4, every four hours (20)

Sep 26, every four hours (20)

Oct 23, every four hours (20)

Nov 29, every four hours (20) M O Yr p h 1 rn e

Dec 31, every four hours (20)

2008 @
Feb 265, every four hours (20) M oO ¥ p h l nn e
Mar 12, every four hours (20)

Apr 28, every four hours (20)

dun 2, every four hours (20)

Jun 30, every four hours (20) M O rp h 1 rn e

Ju) 28, every four hours (20)
Sep 24, every four hours (20)
Oct 15, every four hours (20)

Nov 24, every four hours (20) M O Yr p h 1 al e

Dee 1, every four hours (20)
#Locked40
@candidCarolyn

 

July 17, 2020 candid orolyn®

 
 

2009

Jan 30, every four hours (20)
Feb 24, every four hours (20)
Mar 23, every four hours (20)
Apr 21, every four hours (20)
May 18, every four hours (20)
dun 9, every four hours (20)
Jun 30, every four hours (20)
Aug 4, every four hours (20)
Aug 20, every 12 hours (56)
Sep 18, every four hours (20)
Oct 12, every four hours (20)
Nov 9, every four hours (20)
Nov 27, every four hours (20)

2010

dan 4, every 12 hours (56)
dan 28, every 12 hours (56)
Feb 24, every 12 hours (56)
Mar 17, every 12 hours (56)
May 3, every 12 hours (56)
May 10, every 12 hours (56)
Jun 3, every 12 hours (56)
Jul 19, four times a day (112)
dul 28, four times a day (112)
Sep 23, four times a day (112)
Oct 12, four times a day (112)
Oct 18, four times a day (112)
Dec 12, four times a day (112)

2011

dan 24, four times a day (112)
Feb 10, four times a day (112)
Apr 18, four times a day (112)
Jun 6, four times a day (112)
dun 16, four times a day (112)
Jul 11, four times a day (112)
Aug 14, four times a day (112)
Sep 30, four times a day (112)
Oct 7, four times a day (112)
Nov 1, four times a day (112)
Dee 18, four times a day (112)

 

2012

Jan 17, four times a day (112)
Feb 28, four times a day (112)
Apr 3, four times a day (112)

Apr 10, four times a day (28)

May 9, four times a day (112)

July 17, 2620

 

ie

%

\

candidCarolyn®

2012 continued

dun 21, four times a day (112)
dul 22, four times a day (112)
Aug 26, four times a day (112)
Sep 7, four times a day (112)
Oet 4, four times a day (112)
Oct 28, four times a day (112)
Dec 10, four Hmes a day (112)
Dec 20, four times a day (112)

2013
Feb 2, four times a day (112)
Mar 25, four times a day (112)
Apr 29, four times a day (112)
May 21, four times a day (112)
Jun 18; four times a day (112)
Jul 28, four times a day (112)
Aug 29, four times a day (112)
Oct 7, four times a day (112)
Oct 15, four times a day (112)
Nov 12, four times a day (112)
Dee 9, four times a day (112)

2014

Jan 13, four times a day (112)
Mar 6, four times.a day (112)
Mar 10, four times a day (112)
Apr 14, four times a day (112)
Jun 27, four times a day (112)
Jul 18, four times a day (112)
Aug 6, four times a day (112)
Aug 14, four Hmes a day (112)
Sep 18, four mes a day (112)
Oct 22, four times a day (84)
Oct 31, four times a day (84)
Dee 4, four times a day (112)
Dee 15, four times a day (84)

2015
Jan 9, three times a day (84)
Deo 17, 10 mg/5 mL as needed (150 mL) (oral solution)

2016 (oral solution)
Feb 16, 10 mg/5 mL as needed (150 mL)

Apr 25, 10 mg/5 mL as needed (150 mL)
Jul 05, 10 mg/ 5 mL as needed (150 mI)
Nov 04, 10 mg/5 mI as needed (100 mL)

 

2

@candidCarolyn

 
hoa ds waned RA cy Thee ok
BU npsealM y Past

VA PUGET SOUND HEALTH CARE SYSTE)

2017 (oral solution)

Jan 18, 10 me/S mL as needed (100 mL)
Mar 07, 10 mg/ 5 mL as needed (100 mL)
May 02, 10 mg/5 mL as needed (100 mL)
June 05, 10 mg/5 mL as needed (100 mL)

 

 

Self-discontinuance and last dose taken June 9, 2017 and reported to three separate
doctors; Two doctors at VA Puget Sound Health Care System —American Lake (663 &
663A4), plus one Non-VA care doctor, Here’s a geod one; I hadn’t seen a Primary Care
Provider in SEVEN (7) months.

Prescribing Morphine AFTER self-discontinuance is a crime, and against
the rule of law. All scripts oral sols 10mg/ take 5mL as needed

 

RX#¥ Date Amount Refilled b
1. 10296642 July 05 100 mL aa
2. 10874266 Aug 18 100 mL

8. Forgot to call September, VA would have sent, count it.

4, 10450969 Oct 04 100 mL

5. 10476804 Nov 01 100mL

 

Prescribing this drug, an Opioid, a controlled substance classified under Schedule II
is clearly against Title 21 Code of Federal Regulation under §1306.12 (a): “Refilling
prescriptions: issuance of multiple prescriptions. The refilling of a prescription for a
controlled substance listed in Schedule I] is prohibited.” And, (@) states, “Each
separate prescription is issued for a legitimate medical purpose by an individual
practitioner acting in the usual course of professional] practice.”

aap FOUR counts against Title 21 §1306.12; The U.S. Department of Veterans
Affairs via VA Puget Sound Health Care Systems. #G597 1 on Chronic Opioid

therapy for 13 years.

I am appalled by this unionized lackadaisical culture of remotely prescribing
pharmaceuticals, controlled or otherwise, that is killing, disfiguring, dismantling,
crippling, and maiming veterans, daily. I was nearly one—of the dead. By the grace
and mercy of God I’m still here!!

No human protection mechanism and enormous regulatory gaps. Copy and past
refills is not medication remediation nor is just verifying the patient is still taking
the drugs.

With Narc records + drugs as proof.

e Certified return receipt revd:
Candid nH 10/11/18 @ 0615am:70180680000145044905 Director Tadych
10/11/18 @ 0816am:70180680000145044875 Director Hoey
10/11/18 @ 0816am:70180680000145044899

10/12/18 @ 0934am:701806800001 450444882
10/81/18 @ 0522am:70180860000184514609 VA Sec. Wilke

  
 
   

duly 17, 2020 candidCerclyn®

#Locked40
HpartSIOUXpariWhite © Carolyn® Sioux Green @candidCarolyn

 
Celebrex (Celecoxib)

Celebrex (celecoxib) is a nonsteroidal anti-inflammatory drug (NSAID). Celecoxib works by
reducing hormones that cause inflammation and pain in the body. Used to treat pain or
inflammation caused by many conditions such as arthritis, ankylosing spondylitis (caused),
and menstrual pain. (Doses is based on 200 mg unless otherwise stated) for arthritic pain

BLACK BOX WARNING issues April 7, 2005, with a stern warning about serious adverse
cardiovascular risks. VA not once mentioned this warning. ONLY 2 years after | was prescribed
after the Black Box Warning with no warning or precautions even though I°d asked for help
coming off the drug. NO help was provided. At all.

The enormous problem here is I took this drug EVERYDAY at mostly the MAX doses
(400mg/day) 200 mg in the AM and 200 mg in the PM. | wasn’t allowed to take any other
NSAIDs at all due to the prescribed and ingesting the MAX dosage, and yet the VA pharma
record does not accurately reflect the prescriptions (drugs) prescribed and distributed by VA
Puget Sound Health Care Systems—American Lake, Seattle too. This same problem exists with
the Gabapentin file, for me. Lidoderm patches, eye drops, and so on.

003 started at American Lake VA.

2004 May 26, take one twice a day (180), May 26, 50 mg take half-tablet once a day (8)
Aug 16, 50 mg take half-tablet once a day (15), Sep 21, take one twice a day (180)

be

005 Jun 3, take one twice a day (180)

2006 Mar 3, take one twice a day (180)

he

007 Feb 20, take one twice a day (180)

|

bo

00

Oe

|

Mar 3, take one twice a day (180)
M

2

00

Noe

ay 4, take one twice a day (180)

dk

01

om

Jan 4, 100 mg, take one twice a day (180), May 25, take one twice a day (180)

2011 Feb 28, take one twice a day (180)

E

Ko
fom)

12 Mar 6, take one twice a day (180), Dec 31, take one twice a day (180)

Ke

013 (none listed)

014 Mar 14, take one twice a day (180), Aug 13, take one twice a day (180)

Retilled dy MVSIING m Jo Chama date Aeewngs .

bn forma non taken died y fran VF Puget SI ound

(ozn¢4) frouma dafr. (eNO obtamed on 201" pad 8,

ed

|

 
U.S. Department of Veterans Affairs

Methocarbamol / Robaxin

Methocarbamol is a muscle relaxant. It works by blocking nerve impulses (or
pain sensations) that are sent to your brain. Methocarbamol is used together
with rest and physical therapy to treat skeletal muscle conditions such as
pain or injury. It may also be used for purposes not listed in this medication
guide,

 

1997

 

Jun 25, 500 mg every eight hours as needed for spasms (30)

£998

Feb 26, 500 mg every night at bedtime as needed for neck pain (40)
yet her note states (1000maq ahs porn)

Nov 9, 500 mg two at bedtime as needed for muscle spasm (40)

2002

Jan 24, 750 mg one three times a day up to five times a day for spasm (25)
2013

Oct 15, 750 mg two four times a day as needed for muscle spasm (200)

2014.

Dec 4, 750 mg two four times a day as needed for muscle spasm (200)

Refilled drugs missing on VA pharma data record.
Information taken directly from VA Puget Sound
(663A4) pharma data record obtained on 2016 Nov 08.

#Locked40
#GlimpseofMy Past
@candidCarolyn

   

ob Lo dhe CchPeyis Aa Ger CCAT wc a: Opyry

 
 

 

DRUG INTERACTIONS

Drugs Prescribed and Dispended, Courtesy of

VA Puget Sound Health Care Systems
3/4 Prison 1/4 hospital

2003-2014: 7-drugs with 7 major and 10 moderate
12 years on Clonazepam**
12 years on Gabapentin
5 years on Methadone
10 years on Morphine
11 years on Risperidone **
11 years on Celebrex

8 years on Citalopram
** Contains Aspartame

1996-2002: 2-drugs with 1 major
Paxil and Trazodone

2006: 7-drugs with 6 major 10 moderate and

3 therapeutic duplications, just for the month of
February. Note, this carried on for years
Methadone

Risperidone **

Celebrex

Seroquel

Gabapentin

Citalopram

Clonazepam**
** Contains Aspartame

Therapeutic Duplication of drugs: feur
psychotropic, five central nervous system, iwo
antipsychotics.

*
tOF
he de

For aPHYSICAL INJURY  @candidCarolyn

 
FILED
2020 OCT 12 cee oT EQ Rao aS
KING COUNTY
SUPERIOR COURT CLERK

CASE #: 20-2-15087-8 SEA

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
FOR THE COUNTY OF KING

CAROLYN ® SIOUX GREEN NO, 20-2-15087-8 SEA

Plaintiff(s) | ORDER SETTING CIVIL CASE SCHEDULE

VS
| ASSIGNED JUDGE: KEENAN, Dept, 26
UNITED STATES COAST GUARD, ET

AL
| FILED DATE: 10/12/2020

Defendant(s} TRIAL DATE:10/11/2021

A civil case has been filed in the King County Superior Court and will be managed by the Case Schedule on
Page 3 as ordered by the King County Superior Court Presiding Judge.

1. NOTICES

NOTICE TO PLAINTIFF: The Plaintiff may serve a copy of this Order Setting Case Schedule
(Schedule) on the Defendant(s) along with the Summons and Compiaint/Petition. Otherwise, the
Plaintiff shall serve the Schedule on the Defendant(s) within 10 days after the later of: (1) the filing of the
Summons and Complaint/Petition or (2) service of the Defendant's first response to the
Complaint/Petition, whether that response is a Notice of Appearance, a response, or a Civil Rule 12
(CR 12) motion. The Schedule may be served by regular mail, with proof of mailing to be filed. promptly
in the form required by Civil Rule 5 (CR 5).

NOTICE TO ALL PARTIES:
All attorneys and parties should make themselves familiar with the King County Local Rules [KCLCR] —

especially those referred to in this Schedule. In order to comply with the Schedule, it will be necessary
for attorneys and parties to pursue their cases vigorously from the day the case is filed. For example,
discovery must be undertaken promptly in order to comply with the deadlines for joining additional parties,
claims, and defenses, for disclosing possible witnesses [See KCLCR 26], and for meeting the discovery

cutoff date [See KCLCR 37(g)}.
You are required to give a copy of these documents to all parties in this case.

to

 
|. NOTICES (continued)

CROSSCLAIMS, COUNTERCLAIMS AND THIRD PARTY COMPLAINTS:
A filing fee of $240 must be paid when any answer that includes additional claims is filed in an existing

case,

KCLCR 4.2(a}(2)

A Confirmation of Joinder, Claims and Defenses or a Statement of Arbitrability must be filed by the
deadline in the schedule. The court will review the confirmation of joinder document to determine if a
hearing is required. If a Show Cause order is issued, all parties cited in the order must appear before

their Chief Civil Judge.

PENDING DUE DATES CANCELED BY FILING PAPERS THAT RESOLVE THE CASE:

When a final decree, judgment, or order of dismissal of all parties and claims is filed with the Superior
Court Clerk's Office, and a courtesy copy delivered to the assigned judge, all pending due dates in this
Schedule are automatically canceled, including the scheduled Trial Date. It is the responsibility of the
parties to 1) file such dispositive documents within 45 days of the resolution of the case, and 2) strike any
pending motions by notifying the bailiff to the assigned judge.

Parties may also authorize the Superior Court to strike all pending due dates and the Trial Date by filing
a Notice of Settlement pursuant to KCLCR 41, and forwarding a courtesy copy to the assigned judge. If a
final decree, judgment or order of dismissal of all parties and claims is not filed by 45 days after a Notice
of Settlement, the case may be dismissed with notice.

if you miss your scheduled Trial Date, the Superior Court Clerk is authorized by KCLCR 41(b)(2){A} to
present an Order of Dismissal, without notice, for failure to appear at the scheduled Trial Date.

NOTICES OF APPEARANCE OR WITHDRAWAL AND ADDRESS CHANGES:
All parties to this action must keep the court informed of their addresses. When a Notice of
Appearance/Withdrawal or Notice of Change of Address is filed with the Superior Court Clerk's Office,

parties must provide the assigned judge with a courtesy copy.

ARBITRATION FILING AND TRIAL DE NOVO POST ARBITRATION FEE:

A Statement of Arbitrability must be filed by the deadline on the schedule if the case is subject to
mandatory arbitration and service of the original complaint and all answers to claims, counterclaims and
cross-claims have been filed. If mandatory arbitration is required after the deadline, parties must obtain
an order from the assigned judge transferring the case to arbitration. Any party filing a Statement must
pay a $250 arbitration fee. If a party seeks a trial de novo when an arbitration award is appealed, a fee
of $400 and the request for trial de novo must be filed with the Clerk's Office Cashiers.

 

NOTICE OF NON-COMPLIANCE FEES:
All parties will be assessed a fee authorized by King County Code 4A.630.020 whenever the Superior
Court Clerk must send notice of non-compliance of schedule requirements and/or Local Civil Rule 41.

King County Local Rules are available for viewing at www.kingcounty govicourtsi/clerk,

Lo)

 
i. CASE SCHEDULE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* | CASE EVENT EVENT DATE
Case Filed and Schedule Issued, 10/12/2020

* Last Day for Filing Statement of Arbitrability without a Showing of Good Cause 03/22/202 4
for Late Filing [See KCLMAR 2.1 (a) and Notices on Page 2).
$220 arbitration fee must be paid

*" | DEADLINE to file Confirmation of Joinder if not subject to Arbitration 03/22/2024
[See KCLCR 4.2(a) and Notices on Page 2).
DEADLINE for Hearing Motions to Change Case Assignment Area [KCLOR 64/05/2021
82(a}).
DEADLINE for Disclosure of Possible Primary Witnesses [See KCLCR 26(k)}. 05/10/2024
DEADLINE for Disclosure of Possible Additional Witnesses [See KCLCR 26(k)|. 06/2 1/2024
DEADLINE for Jury Demand [See KCLOR 38(b)(2)). O07 106/202 74
DEADLINE for a Change in Trial Date [See KCLOR 40(e)(2)]. 07/06/2024
DEADLINE for Discovery Cutoff [See KCLCR 37(g)j, 08/23/2021
DEADLINE for Engaging in Alternative Dispute Resolution [See KCLCR 16(5)], 09/4 3/2024
DEADLINE: Exchange Witness & Exhibit Lists & Documentary Exhibits 09/20/2024
[ACLOR 4f.

* | DEADLINE to file Joint Confirmation of Trial Readiness [See KCLOR 16(a)(7)) 09/20/2027

| DEADLINE for Hearing Dispasitive Pretrial Motions [See KCLOR 56: CR 56}. 09/27/2024

* : Joint Statement of Evidence [See KCLCOR 4 (k)] 10/04/2021
DEADLINE for filing Trial Briefs, Proposed Findings of Fact and Canclusions of 40/04/2024
Law and Jury Instructions (Do nat file proposed Findings of Fact and
Conclusions of Law with the Clerk)
Trial Date [See KCLCR 40), 40/11/2021

 

The * indicates a dacument that must be filed with the Superior Court Clerk’s Office by the date shown.

lll. ORDER

Pursuant to King Gounty Local Rule 4 [KCLCR 4], IT [8 ORDERED thai the parties shall comply with the
schedule listed above. Penalties, inclucing but not limited to sanctions set forth in Local Rule 4{g) and
Rule 37 of the Superior Court Civil Rules, may be imposed for non-compliance. [tis FURTHER
ORDERED that the party filing this action must serve this Order Setting Civil Case Schedule and

attachment on all other parties.

DATED: 10/1 272020

 

 

PRESIDING JUDGE

 

 
iV. ORDER ON CIVIL PROCEEDINGS FOR ASSIGNMENT TO JUDGE

READ THIS ORDER BEFORE CONTACTING YOUR ASSIGNED JUDGE. .
This case is assigned to the Superior Court Judge whose name appears in the caption of this case
schedule. The assigned Superior Court Judge will preside over and manage this case for all pretrial matters.

COMPLEX LITIGATION: If you anticipate an unusually complex or lengthy trial, please notify the assigned
court as soon as possible,

APPLICABLE RULES: Except as specifically modified below, all the provisions of King County Local Civil
Rules 4 through 26 shall apply to the processing of civil cases before Superior Court Judges. The local civil
rules can be found at www.kingcounty.gov/oourts/clerk/rules/Civil.

CASE SCHEDULE AND REQUIREMENTS: Deadlines are set by the case schedule, issued pursuant to
Local Civil Rule 4.

THE PARTIES ARE RESPONSIBLE FOR KNOWING AND COMPLYING WITH ALL DEADLINES
IMPOSED BY THE COURT’S LOCAL CIVIL RULES.

A. Joint Confirmation regarding Trial Readiness Report

No later than twenty one (21) days before the trial date, parties shall complete and file (with a copy to the
assigned judge) a joint confirmation report Setting forth whether a jury demand has been filed, the expected
duration of the trial, whether a settlement conference has been held, and special problems and needs (é.g.,
interpreters, equipment).

The Joint Confirmation Regarding Trial Readiness form is available at www. kingcounty.gev/courts/scforms.
lf parties wish to request a CR 16 conference, they must contact the assigned court, Plaintiff's/petitioner’s
counsel is responsible for contacting the other parties regarding the report.

8. Settlement/Mediation/ADR

a. Forty five (45) days before the trial date, counsel for plaintiff/petitioner shall submit. a written settlement
demand, Ten (10) days after receiving plaintiff's/petitioner’s written demand, counsel for
defendant/respondent shall respond (with a counter offer, if appropriate).

b, Twenty eight (28) days before the trial date, a Setllement/Mediation/ADR conference shal! have been
held. FAILURE TO COMPLY WITH THIS SETTLEMENT CONFERENCE REQUIREMENT MAY RESULT
IN SANCTIONS.

C. Trial

Trial is scheduled for 9:00 a.m. on the date on the case schedule or as soon thereafter as convened by the
court, The Friday before trial, the parties should access the court's civil standby calendar on the King County
Superior Court website www. kingcounty.gov/courts/superiorcourt to canfirm the trial judge assignment.

MOTIONS PROCEDURES
A. Noting of Mations

Dispasitive Motions: All summary judgment or other dispositive motions will be heard with oral argument
before the assigned judge. The moving party must arrange with the hearing judge a date and time for the
hearing, consistent with the court rules. Local Civil Rule 7 and Local Civil Rule 56 govern procedures for
summary judgment or other motions that dispose of the case in whole or in part. The local civil rules can be
found at www.kingcounty.gov/courts/clark/rules/Civil,

Non-dispositive Motions: These motions, which include discovery motions, will be ruled on by the
assigned judge without oral argument, unless otherwise ordered, All such motions must be noted for a date
by which the ruling is requested: this date must likewise conform to the applicable notice requirements.
Rather than noting a time of day, the Note for Motion should state “Without Oral Argument.” Local Civil Rule

 
¥ governs these motions, which include discovery motions, The local civil rules can be found at
www. kingcounty gov/courts/clerk/rules/Civil,

Motions in Family Law Cases not involving children: Discovery motions to csampel, motions in limine,
motions relating to trial dates and motions to vacate judgments/dismissals shal! be brought before the
assigned judge. All other motions should be noted and heard on the Family Law Motions calendar. Local
Civil Rule 7 and King County Family Law Local Rules. govern these procedures. The local rules can be

found at www.kingcounty.qov/couris/clerk/rules,

Emergency Motions: Under the court’s local civil rules, emergency motions will usually be allowed only
upon entry of an Order Shortening Time. However, some emergency motions may be brought in the Ex
Parte and Probate Department as expressly authorized by local rule, In addition, discovery disputes may be
addressed by telephone call and without written motion, if the judge approves in advance.

B. Original Documents/Working Copies/ Filing of Documents: All original documents must be filed
with the Clerk's Office. Please see information on the Clerk's Office website at

www. kingcounty.gov/courts/cierk regarding the requirement outlined in LGR 30 that attorneys must e-file
documents in King County Superior Court. The exceptions to the e-filing requirement are also available on
the Clerk’s Office website. The local rules can be found at www. Kingcounty.gov/courts/clerk/rules.

The working copies of all documents in support or opposition must be marked on the upper right corner of
the first page with the date of consideration or hearing and the name of the assigned judge. The assigned
judge’s working copies must be delivered to his/her courtroom ar the Judges’ mailroom. Working copies of
motions to be heard on the Family Law Motions Calendar should be filed with the Family Law Motions
Coordinator. Working copies can be submitted through the Clerk's office E-Filing application at

www Kingcounty dov/courts/clerk/documents/eWC.

Service of documents: Pursuant to Local General Rule 30(b)(4)(B), e-filed documents shall be
electronically served through the e-Service feature within the Clerk’s eFiling application. Pre-registration to
accept e-service is required. E-Service generates a record of service document that can be e-filed. Piease
see the Cierk’s office website at www. jkingcounty.gov/courts/clerk/documents/efiling regarding E-Service.

Original Proposed Order: Each of the parties must include an original proposed order granting requested
relief with the working copy materials submitted on any motion, Do not file the original of the proposed
order with the Clerk of the Court. Should any party desire a copy of the order as signed and filed by the
judge, @ pre-addressed, stamped envelope shall accompany the proposed order, The court may distribute
orders electronically. Review the judge's website for information:

www Kingcounty.gov/courts/SuperiorCourt/iudaes.

Presentation of Orders for Signature: All orders must be presented to the assigned judge or to the Ex
Parte and Probate Department, in accordance with Local Civil Rules 40 and 40.1. Such orders, if presented
to the Ex Parte and Probate Departmeni, shall be submitted through the E-Filing/Ex Parte via the Clerk
application by the attorney(s) of record, E-filing is not required for self-represented parties (non-atiorneys). {f
the assigned judge is absent, contact the assigned court for further instructions. If another judge enters an
order on the case, counsel is responsible for providing the assigned judge with a copy.

Proposed orders finalizing settlement and/or dismissal by agreement of all parties shall be presented
to the Ex Parte and Probate Department. Such orders shall be submitted through the E-Filing/Ex Parte
via the Clerk application by the attorney(s) of record. E-filing is not required for self-represented parties (non-
atiormeys). Forrnal proof in Family Law cases must be scheduled before the assigned judge by contacting
the bailiff, or formal proof may be entered in the Ex Parte Department. If final order and/or formal proof
are entered in the Ex Parte and Probate Department, counsel is responsible for providing the
assigned judge with a copy.

C, Form
Pursuant to Local Civil Rule 7(b)(5)(B), the initial motion and oppasing memorandum shall not exceed 4,200
words and reply memoranda shall not exceed 1,750 words without authorization of the court. The word count

 
includes all portions of the document, inciuding headings and footnotes, except 1) the caption: 2) table of
contents and/or authorities, if any; and 3): the signature biock. Over-iength memoranda/briefs and motions
supported by such memoranda/briefs may be stricken.

TIS SO ORDERED. FAILURE TO COMPLY WITH THE PROVISIONS OF THIS ORDER MAY RESULT
IN DISMISSAL OR OTHER SANCTIONS. PLAINTIFF/PEITITONER SHALL FORWARD A COPY OF THIS
ORDER AS SOON AS PRACTICABLE TO ANY PARTY WHO HAS NOT RECEIVED THIS ORDER.

 

 

PRESIDING JUDGE

 
